


110 HR 2722 : Integrated Deepwater Program Reform

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2722
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To restructure the Coast Guard Integrated
		  Deepwater Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Integrated Deepwater Program Reform
			 Act.
		2.Implementation of
			 Coast Guard Integrated Deepwater Acquisition Program
			(a)Use of private
			 sector entity as a lead systems integrator
				(1)In
			 generalExcept as otherwise
			 provided in this subsection, the Secretary may not use a private sector entity
			 as a lead systems integrator for procurements under, or in support of, the
			 Deepwater Program beginning on the earlier of October 1, 2011, or the date on
			 which the Secretary certifies in writing to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate that the Coast Guard has available
			 and can retain sufficient contracting personnel and expertise within the Coast
			 Guard, through an arrangement with other Federal agencies, or through contracts
			 or other arrangements with private sector entities, to perform the functions
			 and responsibilities of the lead system integrator in an efficient and
			 cost-effective manner.
				(2)Completion of
			 existing delivery orders and task ordersThe Secretary may use a
			 private sector entity as a lead systems integrator to complete any delivery
			 order or task order under the Deepwater Program that was issued to the lead
			 systems integrator on or before the date of enactment of this Act.
				(3)Assistance of
			 other Federal agenciesIn any case in which the Secretary is the
			 systems integrator under the Deepwater Program, the Secretary may obtain any
			 type of assistance the Secretary considers appropriate, with any systems
			 integration functions, from any Federal agency with experience in systems
			 integration involving maritime vessels and aircraft.
				(4)Assistance of
			 private sector entitiesIn
			 any case in which the Secretary is the systems integrator under the Deepwater
			 Program, the Secretary may, subject to the availability of appropriations,
			 obtain by grant, contract, or cooperative agreement any type of assistance the
			 Secretary considers appropriate, with any systems integration functions, from
			 any private sector entity with experience in systems integration involving
			 maritime vessels and aircraft.
				(b)Competition
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 Secretary shall use full and open competition for each class of asset
			 acquisitions under the Deepwater Program for which an outside contractor is
			 used, if the asset is procured directly by the Coast Guard or by the Integrated
			 Coast Guard System acting under a contract with the Coast Guard.
				(2)ExceptionThe
			 Secretary may use a procurement method that is less than full and open
			 competition to procure an asset under the Deepwater Program, if—
					(A)the Secretary
			 determines that such method is in the best interests of the Federal Government;
			 and
					(B)by not later than
			 30 days before the date of the award of a contract for the procurement, the
			 Secretary submits to the Committee on Transportation and Infrastructure of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report explaining why such procurement is in the
			 best interests of the Federal Government.
					(3)Limitation on
			 applicationParagraph (1) shall not apply to a contract,
			 subcontract, or task order that was issued before the date of enactment of this
			 Act, if there is no change in the quantity of assets or the specific type of
			 assets procured.
				(c)Required contract
			 termsThe Secretary shall include in each contract, subcontract,
			 and task order issued under the Deepwater Program after the date of the
			 enactment of this Act the following provisions, as applicable:
				(1)Technical
			 reviewsA requirement that the Secretary shall conduct a
			 technical review of all proposed designs, design changes, and engineering
			 changes, and a requirement that the contractor must specifically address all
			 engineering concerns identified in the technical reviews, before any funds may
			 be obligated.
				(2)Responsibility
			 for technical requirementsA requirement that the Secretary shall
			 maintain the authority to establish, approve, and maintain technical
			 requirements.
				(3)Cost estimate of
			 major changesA requirement that an independent cost estimate
			 must be prepared and approved by the Secretary before the execution of any
			 change order costing more than 5 percent of the unit cost approved in the
			 Deepwater Program baseline in effect as of May 2007.
				(4)Performance
			 measurementA requirement that any measurement of contractor and
			 subcontractor performance must be based on the status of all work performed,
			 including the extent to which the work performed met all cost, schedule, and
			 mission performance requirements outlined in the Deepwater Program
			 contract.
				(5)Early operational
			 assessmentFor the
			 acquisition of any cutter class for which an Early Operational Assessment has
			 not been developed—
					(A)a requirement
			 that the Secretary of the Department in which the Coast Guard is operating
			 shall cause an Early Operational Assessment to be conducted by the Department
			 of the Navy after the development of the preliminary design of the cutter and
			 before the conduct of the critical design review of the cutter; and
					(B)a requirement that
			 the Coast Guard shall develop a plan to address the findings presented in the
			 Early Operational Assessment.
					(6)Transient
			 electromagnetic pulse emanationFor the acquisition or upgrade of air,
			 surface, or shore assets for which compliance with transient electromagnetic
			 pulse emanation (TEMPEST) is a requirement, a provision specifying that the
			 standard for determining such compliance shall be the air, surface, or shore
			 asset standard then used by the Department of the Navy.
				(7)Offshore patrol
			 cutter underway requirementFor any contract issued to acquire an
			 Offshore Patrol Cutter, provisions specifying the service life, fatigue life,
			 days underway in general Atlantic and North Pacific Sea conditions, maximum
			 range, and maximum speed the cutter shall be built to achieve.
				(8)Inspector
			 general accessA requirement that the Department of Homeland
			 Security’s Office of the Inspector General shall have access to all records
			 maintained by all contractors working on the Deepwater Program, and shall have
			 the right to privately interview any contractor personnel.
				(d)Life cycle cost
			 estimate
				(1)In
			 generalThe Secretary shall develop an authoritative life cycle
			 cost estimate for the Deepwater Program.
				(2)ContentsThe
			 life cycle cost estimate shall include asset acquisition and logistics support
			 decisions and planned operational tempo and locations as of the date of
			 enactment of this Act.
				(3)SubmittalThe
			 Secretary shall—
					(A)submit the life
			 cycle cost estimate to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate within 4 months after the date of enactment of
			 this Act; and
					(B)submit updates of
			 the life cycle cost estimate to such Committees annually.
					(e)Contract
			 officersThe Secretary shall assign a separate contract officer
			 for each class of cutter and aircraft acquired or rehabilitated under the
			 Deepwater Program, including the National Security Cutter, the Offshore Patrol
			 Cutter, the Fast Response Cutter A, the Fast Response Cutter B, maritime patrol
			 aircraft, the aircraft HC–130J, the helicopter HH–65, the helicopter HH–60, and
			 the vertical unmanned aerial vehicle.
			(f)Technology risk
			 reportThe Secretary shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 identifying the technology risks and level of maturity for major technologies
			 used on each class of asset acquisitions under the Deepwater Program, including
			 the Fast Response Cutter A (FRC–A), the Fast Response Cutter B (FRC–B), the
			 Offshore Patrol Cutter (OPC), and the Vertical Unmanned Aerial Vehicle (VUAV),
			 not later than 90 days before the date of award of a contract for such an
			 acquisition.
			(g)Submission of
			 assessment results and plans to CongressThe Commandant of the
			 Coast Guard shall submit to the Committee on Transportation and Infrastructure
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate—
				(1)the results of
			 each Early Operational Assessment conducted pursuant to subsection (c)(5)(A)
			 and the plan approved by the Commandant pursuant to subsection (c)(5)(B) for
			 addressing the findings of such assessment, within 30 days after the Commandant
			 approves the plan; and
				(2)a report
			 describing how the recommendations of each Early Operational Assessment
			 conducted pursuant to subsection (c)(5)(A) on the first in class of a new
			 cutter class have been addressed in the design on which construction is to
			 begin, within 30 days before initiation of construction.
				3.Chief Acquisition
			 Officer
			(a)In
			 generalChapter 3 of title 14, United
			 States Code, is amended by adding at the end the following:
				
					55.Chief
				Acquisition Officer
						(a)Establishment of
				agency Chief Acquisition OfficerThe Commandant shall appoint or
				designate a career reserved employee as Chief Acquisition Officer for the Coast
				Guard, who shall—
							(1)have acquisition
				management as that official’s primary duty; and
							(2)report directly to
				the Commandant to advise and assist the Commandant to ensure that the mission
				of the Coast Guard is achieved through the management of the Coast Guard’s
				acquisition activities.
							(b)Authority and
				functions of the Chief Acquisition OfficerThe functions of the
				Chief Acquisition Officer shall include—
							(1)monitoring the
				performance of acquisition activities and acquisition programs of the Coast
				Guard, evaluating the performance of those programs on the basis of applicable
				performance measurements, and advising the Commandant regarding the appropriate
				business strategy to achieve the mission of the Coast Guard;
							(2)increasing the use
				of full and open competition in the acquisition of property and services by the
				Coast Guard by establishing policies, procedures, and practices that ensure
				that the Coast Guard receives a sufficient number of sealed bids or competitive
				proposals from responsible sources to fulfill the Government’s requirements
				(including performance and delivery schedules) at the lowest cost or best value
				considering the nature of the property or service procured;
							(3)ensuring the use
				of detailed performance specifications in instances in which performance-based
				contracting is used;
							(4)making acquisition
				decisions consistent with all applicable laws and establishing clear lines of
				authority, accountability, and responsibility for acquisition decisionmaking
				within the Coast Guard;
							(5)managing the
				direction of acquisition policy for the Coast Guard, including implementation
				of the unique acquisition policies, regulations, and standards of the Coast
				Guard;
							(6)developing and
				maintaining an acquisition career management program in the Coast Guard to
				ensure that there is an adequate professional workforce; and
							(7)as part of the
				strategic planning and performance evaluation process required under
				section
				306 of title 5 and sections 1105(a)(28), 1115, 1116, and 9703
				of title 31—
								(A)assessing the
				requirements established for Coast Guard personnel regarding knowledge and
				skill in acquisition resources management and the adequacy of such requirements
				for facilitating the achievement of the performance goals established for
				acquisition management;
								(B)in order to
				rectify any deficiency in meeting such requirements, developing strategies and
				specific plans for hiring, training, and professional development; and
								(C)reporting to the
				Commandant on the progress made in improving acquisition management
				capability.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
				
					
						55. Chief Acquisition
				Officer.
					
					.
			(c)Special rate
			 supplements
				(1)Requirement to
			 establishNot later than 1 year after the date of enactment of
			 this Act and in accordance with part 9701.333 of title 5, Code of Federal
			 Regulations, the Commandant of the Coast Guard shall establish special rate
			 supplements that provide higher pay levels for employees necessary to carry out
			 the amendment made by this section.
				(2)Subject to
			 appropriationsThe requirement under paragraph (1) is subject to
			 the availability of appropriations.
				4.Testing and
			 certification
			(a)In
			 generalThe Secretary shall—
				(1)cause each cutter,
			 other than a National Security Cutter, acquired by the Coast Guard and
			 delivered after the date of enactment of this Act to be classed by the American
			 Bureau of Shipping, before acceptance of delivery;
				(2)cause the design
			 and construction of each National Security Cutter, other than National Security
			 Cutter 1 and 2, to be certified by an independent third party with expertise in
			 vessel design and construction certification to be able to meet a
			 185-underway-day requirement under general Atlantic and North Pacific sea
			 conditions for a period of at least 30 years;
				(3)cause all
			 electronics on all aircraft, surface, and shore assets that require TEMPEST
			 certification and that are delivered after the date of enactment of this Act to
			 be tested and certified in accordance with TEMPEST standards and communications
			 security (COMSEC) standards by an independent third party that is authorized by
			 the Federal Government to perform such testing and certification; and
				(4)cause all aircraft
			 and aircraft engines acquired by the Coast Guard and delivered after the date
			 of enactment of this Act to be certified for airworthiness by an independent
			 third party with expertise in aircraft and aircraft engine certification,
			 before acceptance of delivery.
				(b)First in class
			 of a major asset acquisitionThe Secretary shall cause the first
			 in class of a major asset acquisition of a cutter or an aircraft to be
			 subjected to an assessment of operational capability conducted by the Secretary
			 of the Navy.
			(c)Final
			 arbiterThe Secretary shall be the final arbiter of all technical
			 disputes regarding designs and acquisitions of vessels and aircraft for the
			 Coast Guard.
			5.National Security
			 Cutters
			(a)National
			 security cutters 1 and 2
				(1)Report on
			 options under considerationThe Secretary shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the
			 Senate—
					(A)within 120 days
			 after the date of enactment of this Act, a report describing in detail the cost
			 increases that have been experienced on National Security Cutters 1 and 2 since
			 the date of the issuance of the task orders for construction of those cutters
			 and explaining the causes of these cost increases; and
					(B)within 180 days
			 after the date of enactment of this Act, a report on the options that the Coast
			 Guard is considering to strengthen the hulls of National Security Cutter 1 and
			 National Security Cutter 2, including—
						(i)the
			 costs of each of the options under consideration;
						(ii)a
			 schedule for when the hull strengthening repairs are anticipated to be
			 performed; and
						(iii)the impact that
			 the weight likely to be added to each the cutter by each option will have on
			 the cutter’s ability to meet both the original performance requirements
			 included in the Deepwater Program contract and the performance requirements
			 created by contract Amendment Modification 00042 dated February 7, 2007.
						(2)Design
			 assessmentNot later than 30 days before the Coast Guard signs
			 any contract, delivery order, or task order to strengthen the hull of either of
			 National Security Cutter 1 or 2 to resolve the structural design and
			 performance issues identified in the Department of Homeland Security Inspector
			 General’s report OIG–07–23 dated January 2007, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate all results of an assessment of the proposed hull strengthening
			 design conducted by the Naval Surface Warfare Center, Carderock Division,
			 including a description in detail of the extent to which the hull strengthening
			 measures to be implemented on those cutters will enable the cutters to meet a
			 185-underway-day requirement under general Atlantic and North Pacific sea
			 conditions for a period of at least 30 years.
				(b)National
			 security cutters 3 through 8Not later than 30 days before the Coast
			 Guard signs any contract, delivery order, or task order authorizing
			 construction of National Security Cutters 3 through 8, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate all results of an assessment of the proposed designs to resolve the
			 structural design, safety, and performance issues identified by the Department
			 of Homeland Security Office of Inspector General report OIG–07–23 for the hulls
			 of those cutters conducted by the Naval Surface Warfare Center, Carderock
			 Division, including a description in detail of the extent to which such designs
			 will enable the cutters to meet a 185-underway-day requirement under general
			 Atlantic and North Pacific sea conditions.
			6.Miscellaneous
			 reports
			(a)In
			 generalThe Secretary shall
			 submit the following reports to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate:
				(1)Within 4 months
			 after the date of enactment of this Act, a justification for why 8 National
			 Security Cutters are required to meet the operational needs of the Coast Guard,
			 including—
					(A)how many days per
			 year each National Security Cutter will be underway at sea;
					(B)where each National
			 Security Cutter will be home ported;
					(C)the amount of
			 funding that will be required to establish home port operations for each
			 National Security Cutter;
					(D)the extent to
			 which 8 National Security Cutters deployed without vertical unmanned aerial
			 vehicles (VUAV) will meet or exceed the mission capability (including
			 surveillance capacity) of the 12 Hamilton-class high endurance cutters that the
			 National Security Cutters will replace;
					(E)the business case
			 in support of constructing National Security Cutters 3 through 8, including a
			 cost-benefit analysis; and
					(F)an analysis of how
			 many Offshore Patrol Cutters would be required to provide the patrol coverage
			 provided by a National Security Cutter.
					(2)Within 4 months
			 after the date of enactment of this Act, a report on—
					(A)the impact that
			 deployment of a National Security Cutter and other cutter assets without the
			 vertical unmanned aerial vehicle (VUAV) will have on the amount of patrol
			 coverage that will be able to be provided during missions conducted by the
			 National Security Cutter and all other cutters planned to be equipped with a
			 VUAV;
					(B)how the coverage
			 gap will be made up;
					(C)an update on the
			 current status of the development of the VUAV; and
					(D)the timeline
			 detailing the major milestones to be achieved during development of the VUAV
			 and identifying the delivery date for the first and last VUAV.
					(3)Within 30 days
			 after the elevation to flag-level for resolution of any design or other dispute
			 regarding the Deepwater Program contract or an item to be procured under that
			 contract, including a detailed description of the issue and the rationale
			 underlying the decision taken by the flag officer to resolve the issue.
				(4)Within 4 months
			 after the date of enactment of this Act, a report detailing the total number of
			 change orders that have been created by the Coast Guard under the Deepwater
			 Program before the date of enactment of this Act, the total cost of these
			 change orders, and their impact on the Deepwater Program schedule.
				(5)Within 180 days
			 after the date of enactment of this Act, a report detailing the technology
			 risks and level of maturity for major technologies used on maritime patrol
			 aircraft, the HC–130J, and the National Security Cutter.
				(6)Not less than 60
			 days before signing a contract to acquire any vessel or aircraft, a report
			 comparing the cost of purchasing that vessel or aircraft directly from the
			 manufacturer or shipyard with the cost of procuring it through the Integrated
			 Coast Guard System.
				(7)Within 30 days after the Program Executive
			 Officer of the Deepwater Program becomes aware of a likely cost overrun
			 exceeding 5 percent of the overall asset acquisition contract cost or schedule
			 delay exceeding 5 percent of the estimated asset construction period under the
			 Deepwater Program, a report by the Commandant containing a description of the
			 cost overrun or delay, an explanation of the overrun or delay, a description of
			 Coast Guard’s response, and a description of significant delays in the
			 procurement schedule likely to be caused by the overrun or delay.
				(8)Within 90 days
			 after the date of enactment of this Act, articulation of a doctrine and
			 description of an anticipated implementation of a plan for management of
			 acquisitions programs, financial management (including earned value management
			 and cost estimating), engineering and logistics management, and contract
			 management, that includes—
					(A)a description of
			 how the Coast Guard will cultivate among uniformed personnel expertise in
			 acquisitions management and financial management;
					(B)a description of
			 the processes that will be followed to draft and ensure technical review of
			 procurement packages, including statements of work, for any class of assets
			 acquired by the Coast Guard;
					(C)a description of
			 how the Coast Guard will conduct an independent cost estimating process,
			 including independently developing cost estimates for major change orders;
			 and
					(D)a description of
			 how Coast Guard will strengthen the management of change orders.
					(9)Within 4 months
			 after the date of enactment of this Act, a report on the development of a new
			 acquisitions office within the Coast Guard describing the specific staffing
			 structure for that directorate, including—
					(A)identification of
			 all managerial positions proposed as part of the office, the functions that
			 each managerial position will fill, and the number of employees each manager
			 will supervise; and
					(B)a formal
			 organizational chart and identification of when managerial positions are to be
			 filled.
					(10)Ninety days prior
			 to the issuance of a Request for Proposals for construction of an Offshore
			 Patrol Cutter, a report detailing the service life, fatigue life, maximum
			 range, maximum speed, and number of days underway under general Atlantic and
			 North Pacific Sea conditions the cutter shall be built to achieve.
				(11)The Secretary
			 shall report annually on the percentage of the total amount of funds expended
			 on procurements under the Deepwater Program that has been paid to each of small
			 businesses and minority-owned businesses.
				(12)Within 120 days after the date of enactment
			 of this Act, a report on any Coast Guard mission performance gap due to the
			 removal of Deepwater Program assets from service. The report shall include the
			 following:
					(A)A description of the mission performance
			 gap detailing the geographic regions and Coast Guard capabilities
			 affected.
					(B)An analysis of
			 factors affecting the mission performance gap that are unrelated to the
			 Deepwater Program, including deployment of Coast Guard assets overseas and
			 continuous vessel shortages.
					(C)A description of
			 measures being taken in the near term to fill the mission performance gap,
			 including what those measures are and when they will be implemented.
					(D)A description of
			 measures being taken in the long term to fill the mission performance gap,
			 including what those measures are and when they will be implemented.
					(E)A description of
			 the potential alternatives to fill the mission performance gap, including any
			 acquisition or lease considered and the reasons they were not pursued.
					(b)Report required
			 on acceptance of delivery of incomplete asset
				(1)In
			 generalIf the Secretary
			 accepts delivery of an asset after the date of enactment of this Act for which
			 a contractually required certification cannot be achieved within 30 days after
			 the date of delivery or with any system that is not fully functional for the
			 mission for which it was intended, the Secretary shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the United States Senate
			 within 30 days after accepting delivery of the asset a report explaining why
			 acceptance of the asset in such a condition is in the best interests of the
			 United States Government.
				(2)ContentsThe
			 report shall—
					(A)specify the
			 systems that are not able to achieve contractually required certifications
			 within 30 days after the date of delivery and the systems that are not fully
			 functional at the time of delivery for the missions for which they were
			 intended;
					(B)identify
			 milestones for the completion of required certifications and to make all
			 systems fully functional; and
					(C)identify when the
			 milestones will be completed, who will complete them, and the cost to complete
			 them.
					7.Use of the Naval Sea
			 Systems Command, the Naval Air Systems Command, and the Space and Naval Warfare
			 Systems Command to assist the Coast Guard in exercising technical authority for
			 the Deepwater Program and other Coast Guard acquisition programs
			(a)FindingsCongress
			 finds that the Coast Guard’s use of the technical, contractual, and program
			 management oversight expertise of the Department of the Navy in ship and
			 aircraft production complements and augments the Coast Guard’s organic
			 expertise as it procures assets for the Deepwater Program.
			(b)Inter-service
			 technical assistanceThe Secretary may enter into a memorandum of
			 understanding or a memorandum of agreement with the Secretary of the Navy to
			 provide for the use of the Navy Systems Commands to assist the Coast Guard with
			 the oversight of Coast Guard major acquisition programs. Such memorandum of
			 understanding or memorandum of agreement shall, at a minimum provide
			 for—
				(1)the exchange of
			 technical assistance and support that the Coast Guard Chief Engineer and the
			 Coast Guard Chief Information Officer, as Coast Guard Technical Authorities,
			 may identify;
				(2)the use, as
			 appropriate, of Navy technical expertise; and
				(3)the temporary
			 assignment or exchange of personnel between the Coast Guard and the Navy
			 Systems Commands to facilitate the development of organic capabilities in the
			 Coast Guard.
				(c)Technical
			 authoritiesThe Coast Guard
			 Chief Engineer, Chief Information Officer, and Chief Acquisition Officer shall
			 adopt, to the extent practicable, procedures that are similar to those used by
			 the Navy Senior Acquisition Official to ensure the Coast Guard Technical
			 Authorities, or designated Technical Warrant Holders, approve all technical
			 requirements.
			(d)CoordinationThe
			 Secretary, acting through the Commandant of the Coast Guard, may coordinate
			 with the Secretary of the Navy, acting through the Chief of Naval Operations,
			 to develop processes by which the assistance will be requested from the Navy
			 Systems Commands and provided to the Coast Guard.
			(e)ReportNot
			 later than 120 days after the date of enactment of this Act and every twelve
			 months thereafter, the Commandant of the Coast Guard shall report to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the Senate on the
			 activities undertaken pursuant to such memorandum of understanding or
			 memorandum of agreement.
			8.DefinitionsIn this Act:
			(1)Deepwater
			 ProgramThe term
			 Deepwater Program means the Integrated Deepwater Systems Program
			 described by the Coast Guard in its report to Congress entitled Revised
			 Deepwater Implementation Plan 2005, dated March 25, 2005. The Deepwater
			 Program primarily involves the procurement of cutter and aviation assets that
			 operate more than 50 miles offshore.
			(2)SecretaryThe
			 term Secretary means the Secretary of the department in which the
			 Coast Guard is operating.
			
	
		
			Passed the House of
			 Representatives July 31, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
